Citation Nr: 1115189	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  06-22 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from February 1997 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The case has since been transferred to the Atlanta VARO.  The Veteran appeared for a Travel Board hearing in December 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran in this case presently has a combined disability evaluation of 70 percent, with a 40 percent evaluation assigned for fibromyalgia.  This evaluation qualifies for initial consideration for TDIU on a schedular basis under 38 C.F.R. § 4.16(a) (2010).  That notwithstanding, the Veteran has yet to be scheduled for a VA examination addressing whether his service-connected disabilities (also including a mood disorder, temporomandibular joint dysfunction, tinnitus, post-concussion syndrome, and bilateral hearing loss) render him unable to secure or follow a substantially gainful occupation.  Id.  Indeed, he has not been examined for any of his disabilities since May 2005, approximately six years ago.  A more contemporaneous and detailed VA examination is thus "necessary" in this case.  38 C.F.R. § 3.159(c)(4) (2010).

Prior to this examination, however, further clarification of the Veteran's employment history is needed.  During his December 2010 hearing, he reported working in computer programming but missing approximately six days of work per month on account of disability and averaging pay of about $1000 per month.  Given that the Veteran has reported having a wife and three children, this pay would equate to $12,000 per year, lower than the 2011 federal poverty threshold for a family of five.  See 76 Fed. Reg. 3637-3638 (Jan. 20, 2011).  It would be helpful, prior to the next VA examination, if the Veteran were to complete an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

During his hearing, the Veteran reported current treatment at the VA Medical Center (VAMC) in Lake City, Florida.  The most recent treatment records from that facility date from July 2009, and updated records should be obtained.  38 C.F.R. § 3.159(c)(2) (2010).  The Board also notes that the Veteran has reported that he was involved in a Vocational Rehabilitation program.  The Vocational Rehabilitation records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with, and requested to complete, a further VA Form 21-8940 with updated information about the dates and pay conditions of his most recent employment.  The RO should also obtain complete copies of any VA Vocational Rehabilitation records.

2.  Then, the Veteran should be afforded a VA medical examination, conducted by an appropriate examiner who has reviewed the claims file.  Following the examination, and with attention to the updated information from the requested VA Form 21-8940, the examiner should provide an opinion as to whether the service-connected fibromyalgia, mood disorder, temporomandibular joint dysfunction, tinnitus, post-concussion syndrome, and bilateral hearing loss render the Veteran unable to secure or follow a substantially gainful occupation.  This opinion must be accompanied by a complete rationale.

2.  Then, the claim should be readjudicated, with appropriate application of 38 C.F.R. §§ 4.16(a) (including the provisions as to marginal employment).  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


